Citation Nr: 1630256	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to September 1970.  The Veteran died in June 2006.  The appellant is the Veteran's surviving spouse. 

This appeal initially came before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).  

The Board remanded the appeal in December 2010.  In March 2015, the Board denied the claim for service connection for the Veteran's cause of death and entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims; and pursuant to a July 2015 joint motion for partial remand, the Court vacated the Board's decision, insofar as it denied service connection for the cause of the Veteran's death, and remanded it back to the Board.

In March 2016 the Board sought a Veterans Health Administration (VHA) opinion, which was subsequently provided in June 2016.  


FINDING OF FACT

Resolving reasonable doubt in favor of the appellant, the Veteran's cause of death is related to his military service. 



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2015).   In light of the Board's favorable decision to grant entitlement to service connection for the cause of the Veteran's death, a discussion of VA's duties to notify and assist is not necessary. 

II.  Cause of the Veteran's Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a)  (2015).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2015).  Contributory cause of death is inherently one not related to the principal cause. 38 C.F.R. § 3.312(c)(1) (2015).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

The Veteran's DD-Form 214 shows that he served in the Republic of Vietnam for six months during his service in the U.S. Army from April 1969 to September 1970, which is during the Vietnam War.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed at § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  However, glioblastoma multiforme is not listed as a presumptive disease under 38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the United States Court of Appeals for the Federal Circuit ("Court") has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for the cause of a veteran's death, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran died in June 2006.  The death certificate states that the Veteran's death was due to glioblastoma multiforme, with no underlying causes of the glioblastoma listed.  Posttraumatic stress disorder (PTSD), tuberculosis (TB), and hypertension are listed as conditions contributing to the Veteran's death, but not resulting in the immediate cause of death.  The Veteran was awarded service connection for PTSD and TB during his lifetime; the evaluation of PTSD was increased to 70 percent, effective in May 2000.  

The clinical records reflect that the Veteran began having seizures in August 2005.  A low-grade glioma was found in the temporal lobe of the brain.  In December 2005, the Veteran's symptoms worsened, and he underwent craniotomy and partial excision of the temporal lobe of the brain.  Pathology examination disclosed glioblastoma multiforme.  Attempts to treat the glioblastoma were not successful. The Veteran was receiving hospice care at home when he died.

A May 2007 VA medical opinion states that the Veteran's service-connected PTSD and TB did not contribute materially or substantially to the Veteran's incurrence of a brain tumor.  However, the appellant asserts that the Veteran's fatal glioblastoma multiforme was caused by exposure to herbicides during his service in the Republic of Vietnam.  See, e.g., appellant statements dated in February 2007, March 2007, and November 2007.  As the May 2007 opinion failed to address these contentions, the Board remanded the claim for an additional medical opinion in December 2010.  

A January 2014 VA medical opinion was provided finding that glioblastoma multiforme was not a presumptive disease associated with exposure to Agent Orange, but no further discussion or analysis was provided.  

The VA inpatient and outpatient treatment records, and the physical and electronic claims files, disclose no medical evidence from any provider indicating that PTSD or TB was a cause of the Veteran's death as defined for VA compensation purposes. 

The Board notes that in this case there is a death certificate that indicates that the Veteran's death may be related to a service-connected condition.  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Veterans Benefits Administration Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision but does not find them controlling.

Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding up upon the Board.  See 38 U.S.C. § 7104(c); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed. Reg. 66,218, 66,219 (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

Here, PTSD and TB are listed as "other significant conditions contributing to death but not resulting in the underlying cause of death" on the Veteran's certificate of death.  At the time of his death, the Veteran was service-connected for PTSD and TB.  

However, to the extent that the death certificate appears to support the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967) ("When evidence is introduced rebutting the presumption, the presumption disappears, leaving in evidence the basic facts which are to be weighed.") (internal quotations omitted).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the death certificate provides no factual basis or rationale for the conclusion stated.  Therefore, it is of little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 241 (2012) (holding that a Medical Evaluation Board finding which indicated with an "X" that the condition existed prior to service and was not aggravated by active duty was entitled to no probative weight because it was "bereft of any information and analysis.").  

Further, the VA examiner who provided the opinion in January 2014 did not provide an adequate rationale for why the Veteran's cause of death was not related to his military service other than to note that it was not a disease that is presumably related to herbicide exposure.   Without any further analysis, the examiner's rationale is insufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).

Moreover, the previous opinion provided in May 2007 also is insufficient, because, as noted above, the examiner did not account for the appellant's arguments that the Veteran's cause of death was related to his military service.

In March 2016 the Board sought a VHA opinion to clarify the issue at hand.  An opinion was subsequently provided in June 2016 by a physician specializing in hematology and oncology.  The physician determined that the Veteran's previous diagnoses of PTSD and TB did not contribute substantially or materially to the Veteran's death.  It was noted that the Veteran's symptoms of depression and anxiety were controlled and no medication adjustments had been made at the time of the Veteran's death.  Also, the physician noted that there was no indication that the Veteran's TB was active or resulted in any treatment.  

The physician went on to note, however, that it was at least as likely as not that the Veteran's presumed exposure to herbicides during his military service was the etiology of his glioblastoma multiforme.   The physician noted that there were several risk factors for development of glioblastoma multiforme and that exposure to herbicides was one of them.  The physician indicated that each herbicide may consist of many different combinations of chemicals and that it was unknown which specific substances the Veteran was exposed to during his military service.  Thus, the physician noted that she was unable to definitely rule out that the Veteran's herbicide exposure did not cause his glioblastoma.  As such the physician determined that the occurrence of the glioblastoma in the Veteran was at least as likely as not in relation to his previous herbicide exposure.

Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's cause of death is related to his military service. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


